DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
--- Claims 10-18 are pending. Claims 1-9 were canceled by the preliminary amendment filed 5/14/2018.
--- Claims 10-16 are rejected herein.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/14/2028 is being considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,897,088 to Kirshner. (IDS)
Regarding claim 10, Kirshner discloses a fastening clamp 
for holding objects on a sectional beam (14), the fastening clamp comprising:

clamping brackets (24’) disposed mutually opposite in a clamping direction, said clamping brackets delimiting a clamping gap designed for receiving a flange of the sectional girder (14);

at least one connection web piece (24) fixedly connected to said clamping brackets;

a bracket contact pressure device (see threaded fastener in the bracket 24) connected to said clamping brackets and configured for generating a clamping force in the clamping direction;

a transverse clamping unit (10) fastened to said clamping brackets or to one of said at least one connection web, said transverse clamping unit having a clamping tongue (20) configured for engaging behind the sectional girder; and

a clamping tongue contact pressure device (18) connected to said transverse clamping unit and configured for introducing a transverse clamping force into said clamping tongue.

Regarding claim 11, wherein said clamping tongue extends in the clamping direction.

Regarding claim 12, wherein the clamping force and the transverse clamping force are oriented to be mutually orthogonal.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kirschner in view of JP S55 106707 U (IDS)
Kirschner discloses the fastening of claim 10-12 as discussed above but is silient

JP S555106707 U teaches at least one connection web includes two connection webs (10, 2B)  each interconnecting said clamping brackets (1, 2A).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to adapt/implement the technique as taught in JP S555106707U by proving the clamped brackets of Kirschner with two connection webs each interconnecting said clamping brackets as this technique would serve as more constrainer to the sectional girder and make the clamping force more stronger adhere in holding to the sectional girder.

Regarding claim 14, Kirschner as modified also teaches wherein each of said connection webs includes: two clamping bracket portions each being fixedly connected to a respective one of said clamping brackets; and an arcuate central portion interconnecting said two clamping bracket portions.

Regarding claim 15, Kirschner in view of JP S555106707 U also teaches , wherein each of said clamping bracket portions has a side facing away from a respective one of said clamping brackets, and each of said clamping bracket portions has a fastening flange on said side of a respective one of said clamping bracket portions.

.


Allowable Subject Matter
Claims 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTOL-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN LE whose telephone number is (571)272-6818.  The examiner can normally be reached on M-F; 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAN LE/Primary Examiner, Art Unit 3632